Title: To James Madison from George W. Erving, 10 August 1807
From: Erving, George W.
To: Madison, James



In the Cypher of the Legation.No. 24 Duplicate
Dear Sir
Madrid Augt. 10th. 1807

My last unofficial letter was of July 17th., written after the report that a peace was signed had reached this: That report proved to be well founded, and  on the 3d. Inst. I transmitted an Extraordinary gazette containing the articles.  The alterations which this Event may produce in the relations between France and Spain must be interesting to you: you will not probably annex much importance, to what I have before written, or may now write, merely speculative or conjectural upon the subject; but the time is arrived when it may be expected that the policy of both parties hitherto somewhat dependant on the circumstances of the war will be fixed and that I shall therefore be able to communicate to you facts, upon which you may calculate with more certainty.
In my unofficial letter of March 4th. (in the Cypher of the Legation) I mentioned a very curious conversation which had taken place between two certain persons in which was Exposed the Offer made by the Emperor of France to the Prince of Peace of the Electorate of Hanover.  I stated what appeared to be the motives of the offer and of its acceptance but I did not then know what I now learn, that a considerable sum of money was paid by the Prince (out of his own funds) over and above the stipulation for troops.  The troops marched and we read of their arrival on the Oder.  More troops were demanded (as many I think as twelve thousand) and had the war continued must have been sent but the war concluded it is found more convenient to add Hanover to the Kingdom of Westphalia and the Prince is told that he shall have a territory somewhere else.  It may be the intention of the Emperor to give him one, but the Prince does not think so.  He believes that he has been deceived and is furious.  Already a project is formed of establishing a Kingdom of Ebro including Catalonia Navarre and Biscay and the plan of invading Portugal which during the war served only as a means of procuring money from time to time is now seriously renewed with a view to actual Conquest in which case Gallicia if not Asturias will be added to it.  The demand respecting the Kingdom of Ebro has not been made but is very well known to the Prince to be in contemplation as to Portugal.  No time has been lost.  has been informed (immediately upon the peace) that it must close its ports against the English.  As far as the cooperation of the Prince may be thought necessary to the plans of France respecting this Country he may be still flattered with  of personal aggrandisement; but he begins to see that it is not likely he shall be given for .  It will not therefore be easy to deceive him  (to do him justice) he is not destitute of .  His actual determination is to resist.  In the mean time he has formed a Counter project.  The first part of his plan is by representing the vast costs brought about by the war to obtain the permission of France to make a separate Peace with England and not suspecting doubtless that Russia has herself any understanding with France  to England he hopes to obtain this point thro’ her mediation.  If he fails there then as a dernier  he will make an alliance of some sort with England!  This is a course of so desperate a character that it is scarcely to be beleived in.  Yet I know from the very best informed persons (not from himself) that such is the present situation of his mind  He regrets most bitterly the having sent his troops  has no expectation of  seeing them again.  He Expresses a wish that he may be permitted quietly to retire from his Station.  In the mean time to ward off as much as possible impending evil an Extraordinary Ambassador is to be sent to congratulate the Emperor on the successful termination of the War and no means even the smallest are omitted to convince him of the loyalty and attachment of the Spanish government.  As a specimen to this point I inclose herewith an extract of a letter from Bilboa whichh was published in the French papers on the 22nd July. The character and conduct of the French Embassador here are very little calculated to tranquillize  the alarm or to conceal the views of France if they be in fact hostile or unfriendly or to manage her interests in any way.  Perhaps of all the men that could have been sent he is the least proper.  A narrow low intriguing politician affecting candor but perfectly false, assuming to controul even Opinion by the superiority of his talents tho’ certainly destitute of any particular advantage in that respect full of himself consummately vain and ostentatious and in his conduct to the Prince insolent and overbearing.  This ill suits with the Prince who himself has vanity Enough to think that he is is the greatest man in Europe except Bonaparte and that in political management he has even the advantage of him.  In fine Beauharnais has rendered himself perfectly odious to the Government & disagreeable to every body else.  Amongst the foreign agents, there is scarcely one whom he has not offended by pretending to teach the line of policy, which their several Governments ought to pursue seeming to suppose it to be in the power of such agents, to direct the policy of their goverments, a striking instance also of his ignorance in political affairs.  I suppose that you will not desire to know the advices which he has from time to time given to me.  It is much of the character of that with which his recommendation to Denmark to shut the Sound not knowing that the Sound cannot be closed without the co-operation of Sweeden.  Under such an ungracious administration of French affairs, it is to be expected that no measure will succeed here by dint of mere address and that no sentiments really cordial & friendly which did not before exist will be created on the reverse; that every thing will tend to vex and irritate to encrease apprehension, and drive to desperation.  We may expect then to see offended pride and affected independance supported by some degree of decision on one side and the vigor & determination which has been used to bear down all obstacles on the other.  The objects of France whatever these are will doubtless be finally effected but they may in their operation drive the Royal family of Spain as well as of Portugal to establish their empires on the other side of the Atlantic.
Of the Prussian prisoners mentioned in a former letter, which were intended to supply the place of the troops sent out of Spain; as was Easily to be forseen, none have arrived: 40 only of the whole number have volunteered their services: It is singular Enough that amongst the motives which they urged for not coming was a dread of the inquisition.
It is said that Denmark also has already received an intimation that it will be Necessary for her to adopt the blockade decree; if that be true, it renders the probability still greater of Russia’s having Entered fully into the views of France in this respect.
In my last Official letter, I ventured to conjecture it to be upon the whole probable that the Russian mediation woud be accepted; but I now learn (not however on authority Entirely to be relied on) some circumstances, which if true, leave no question but that the English will instantly reject it.  It is said to be accompanied by two provisoes.  1st.  That the English shall give up all the Captured Colonies: And 2dly that they should give up the Spanish frigates & money; it is suggested also that there is probably a 3d. condition namely that they shall give up all the ships of war which they have taken!  The intimation given to Portugal is of a very peremptory character, allowing but a month for the determination of that government, and that month only that it may be Employed in getting in their ships and sending advice to their Colonies; they are to sequester all English property at Lisbon, & to send away the English Agents.
As to the interior state of this country, it becomes Every day more distressing; and now the little resource which it had in a contraband commerce with England must be entirely closed: One hears of nothing but poverty, the scarcity of money, that government pays nobody, and that the publick burthens are Encreased; yet withall provisions rather augment in price.  The Corn harvest has been tolerably good; but it is Expected that the Olives will fail altogether; a very serious Calamity where so vast a portion of the people depend principally on oil for their nourishment.
The charitable Endowments to be sold under the bull which I sent to you some time since, are disposed of very slowly; & such as are sold produce but little effective cash; in fine Every source of revenue seems to be drying up; if at this time when the other neutral powers are about to become the Enemies of England, we were to stop our commercial intercourse with this Country, it must be reduced to the very greatest distress.
Under seperate covers by Origl. & duplicate I transmit to you a very interesting and curious royal Cedula, by which 11 out of the 22 Universities of Spain are suppressed; and the plan of instruction hereafter to be observed is prescribed.  With sincere Respect & Esteem Dear Sir Your very obliged & most obt. St.

George W Erving


11th.  Postscript
Since writing the above I have conversed with the persons most interested to obtain good information upon the subjects hereinbefore referred to.  The result of what I learn is.
That nothing can change the determination taken as to Portugal (which is before correctly stated)  Spain is directed to send an army to support the demands made & to occupy the ports of Portugal.  The troops to be employed will be replaced by a French force in Spain which it is beleived is all ready in motion.  These French troops will doubtless occupy the ports of Spain.
It is true that Denmark has been desired to adopt the Blockade system.  Hence the co-operation of Russia is nearly certain.
The Emperor has written to the King of Spain  It is believed that he has advised him to take the Prince of Asturias into his confidence and has spoken in very severe terms of the Prince of Peace.
The latter in a conversation with the Prussian Chargé d’affaires has expressed great indignation at the disgraceful peace made by Russia.  He believes the very worst as to the intentions of the Emperor respecting Spain and himself.  He says that that if the King had no successor he the Prince would risque every thing to keep Buonaparte out of the Country But that his policy certainly would not be approved of by the Prince of Asturias who is his enemy that besides he knows that he (the P of peace) is not popular and that all the distresses of the Country were imputed to him  There was no course for him therefore but implicitly to submit to all that may be demanded.

